Citation Nr: 1709378	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-12 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for dizziness.

4.  Entitlement to service connection for headaches.

5.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law



ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to September 1994 and February 1999 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, January 2010, and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for a low back disorder, entitlement to service connection for a cervical spine disorder, and the evaluation of PTSD, were previously on appeal.  A September 2014 rating decision granted service connection for a low back disorder and a cervical spine disorder.  It also increased the evaluation of PTSD to 100 percent for the entire appeal period.  Accordingly, the issues have been resolved and are no longer on appeal.

During the pendency of the appeal of the Veteran's claim for an increased evaluation (which has now been resolved), he asserted that his service-connected disorders render him unemployable.  See e.g. an August 2009 statement from the Veteran.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Accordingly, the TDIU claim has been and is before the Board during the appeal period as a component of his claim for an increased evaluation.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2016).  Specifically, in an October 2014 VA Form 9 submission, the Veteran requested a Board hearing via videoconference, and the request for a hearing has not been withdrawn.  In fact, in a July 2016 correspondence, the Veteran's representative requested the status of the scheduling of the videoconference hearing.  The Board acknowledges the Veteran has made a prior hearing request which he subsequently withdrew.  See September 2012 correspondence.  However, the Veteran appears to be willing to attend a hearing at this time.  Therefore, remand is warranted to afford the Veteran a Board hearing at a local VA office.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a video-conference Board hearing at the RO.  The RO should notify the Veteran and the representative of the date and time of the hearing.  After the hearing, the case should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




